Bartol, J.,
delivered the opinion of this Court.
The main question argued by the counsel in this case, and one upon which its ultimate decision must in a great measure depend, is the legal. operation and effect of the receipt of the 29th of February, 1864, given by Mary Haller to Townsend Barber.
We shall therefore proceed to express our opinion upon this question, without referring at this time, particularly, to the form of the pleadings, or the manner in which the question is presented by the record.
It is very clear to us that if the order of the Justice of the Peace had been previously passed, fixing the sum to be paid for the maintenance of the child at thirty dollars per annum, a mere receipt for the sum of twenty dollars, although on its face purporting to be in full, would not discharge the conusors.
It has been settled by many cases “ that the payment of a less sum of money than the whole debt, without a release, is no satisfaction of the plaintiff's claim. ’' Jones vs. Ricketts, 7 Md. Rep., 108. 4 G. & J., 305. 5 Gill, 189. 15 Md. Rep., 569.
But that is not the question here presented. Nearly five years had elapsed after the birth of the child, before any complaint was made by the mother, or any recognizance required ; during that time the child had remained in her custody.
One of the objects of the recognizance being to secure to the custodian of the child a sum to reimburse her for her expenditures in its maintenance, (10 G. & J., 383,) when executed it would of course relate back to the birth of the child, and under it might he recovered for such «expenditures as had been incurred before its date, a sum not ex*391ceeding thirty dollars a year, to be ascertained by the order of the Justice. See Eccleston vs. The State, 7 G. & J., 316.
But in such case, if the question were properly presented it would seem, the amount to be recovered in any one action could not exceed the sum of eighty dollars, that being the whole amount of the recognizance.
Here the question is whether the mother or other custodian of the child may not, before any order is passed by the Justice fixing the sum, receive any amount less than thirty dollars a year as a full compensation for the maintenance of the child during the time which had elapsed, and whether her receipt therefor will not operate as a discharge ? If done bona fide and without any fraud or deception we think such would be its effect.
Until the recognizance has been given, and the order of the Justice has been passed thereon, fixing the sum to be paid, it cannot be said that there is any certain ascertained sum due by the putative father of the child. The code does not prescribe the sum to be paid, but leaves it to be fixed by the order of the Justice, not to exceed thirty dollars per annum. Until such order is passed, there can be no reason why the custodian of the child may not accept from the putative father any sum she may consider adequate compensation for its past maintenance, and if paid in good faith he would be discharged from his obligation for the period embraced in the settlement.
It is argued that these proceedings are in their nature criminal, designed to punish the crime of fornication, and therefore the offender cannot be allowed to escape punishment by a compromise, and the voluntary payment of a sum of money. But the only punishment prescribed by the Code is the maintenance of the child, or the payment of a sum adequate for that purpose, not exceeding thirty dollars per annum. If the putative father maintain the child himself, or voluntarily pays the mother having its custody such sum *392as may be agreed on between them, for the past maintenance of the child, whether more or less than thirty dollars a year, and the same be accepted in good faith,-in satisfaction for such past maintenance, then he would not be liable upon his recognizance for the payment of any further sum for the period embraced in such settlement.
In the opinion of this Court, the receipt before us if the same was given bona fide, would discharge the appellants from any claim upon the recognizance for the antecedent period.
The receipt in terms, purports to discharge Townsend Barber from liability for the expenses of maintaining the child thereafter. In that respect it would be wholly inoperative, as plainly against the policy of the law. To sanction such prospective agreement would defeat the main purpose of the recognizance, which is to indemnify the county by providing security for the maintenance of the child. The recognizance creates an obligation, from which the conusor cannot relieve himself by any agreement he may make with other persons.
We have expressed this opinion as to the legal effect of the receipt, because that question has been argued, and as the case must be sent back for a new trial, its decision is material in the further progress of the cause.
We have had-considerable difficulty in dealing with this case, owing to the confused manner in which the record is made up. None of the defendant's pleas properly present the question decided, and if we were to pass upon th.em severally, as they appear in the record, we should concur with the Circuit Court in its rulings upon the demurrers, that is to say if the first plea is to be construed as raising the question that notice was necessary to be given to the sureties as well as the principal.
*393(Decided January 10th, 1866.)
But in the present condition of the record there appears to be manifest error in the judgment. The defendant pleaded seven pleas to the scire facias to the 1st, 2nd, 3rd, 4th and 6th, the plaintiff demurred and traversed the 5th, and 7th.
The record shows that the Circuit Court ruled in favor of the plaintiff on the demurrers, and thereupon rendered final judgment against the defendants, while it does not appear that the 5th and 7th pleas were withdrawn or abandoned, and the issues of fact thereon were not tried or determined.
Ho notice was taken of this irregularity by the counsel in their printed arguments. But the final judgment being erroneously entered must be reversed and the cause remanded upon procedendo ; when the defendants will have an opportunity of presenting their defence properly in their pleading, and the bona fides of the receipt if it is questioned ■may be passed upon by the jury.

Judgment reversed and procedendo awarded.